In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
*********************
MARIA CANDELL,           *                           No. 11-729V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: October 16, 2015
                         *
SECRETARY OF HEALTH      *                          Attorney’s fees and costs; award in
AND HUMAN SERVICES,      *                          the amount to which respondent does
                         *                          not object.
             Respondent. *
*********************
Diana L. Stadelnikas Sedar, Esq., Maglio Christopher & Toale, PA, Sarasota, FL,
for Petitioner;
Gordon Shemin, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On October 15, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. During informal
discussions respondent approved petitioner’s draft application. Based on these
discussions, petitioner requests $73,400.00 for attorneys’ fees and costs incurred
by petitioner’s counsel, an amounts to which respondent does not object. The
Court awards this amount.

       On November 3, 2011, Maria Candell filed a petition for compensation,
alleging that the series of Hepatitis B vaccinations she received during 2010 and
2011 caused development of a shoulder injury related to vaccine administration
(“SIRVA”), and/or other injuries. Petitioner received compensation based upon
the parties’ stipulation. Decision, issued September 22, 2015. Because petitioner


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
received compensation, she is entitled to an award of attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e).

      Petitioner seeks a total of $73,400.00 in attorneys’ fees and costs.
Additionally, in compliance with General Order No. 9, petitioner has filed a
statement indicating that while represented by Maglio, Christopher, & Toale, PA
Law Firm, she did not incur costs related to the litigation of this matter.
Respondent has no objection to the amount requested for attorneys’ fees and costs.1

        After reviewing the request, the Court awards the following:

        A lump sum of $73,400.00, in the form of a check made payable to
        petitioner and petitioner’s attorney, Diana Stadelnikas Sedar, of the law
        firm of Maglio, Christopher & Toale, for attorneys’ fees and other
        litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




        1
         In an October 16, 2015 status conference, the undersigned advised Ms. Candell’s
attorney to request more details on the invoices from the expert she retained, Thomas Wright.

                                               2